JUDGE HINES
delivered the opinion of the court.
A peace officer, in attempting to make an arrest, met with resistance, and was seriously wounded. The officer ■was without warrant, and acting upon information that a felony had been previously committed by thp parties sought to be arrested. On the trial the court permitted the declarations of persons present at the time of the attempted arrest, *388aad indicating the parties supposed to be guilty, to go to the jury In evidence. Of this appellant complains, and his counsel insist that the case of Bradshaw v. Commonwealth is conclusive in his favor. In that case the court held, that upon the question of the guilt of the accused, the exclamation of persons not connected with the perpetration of the offense was not competent; but the question here is not as. to whether the accused had, in fact, committed a felony, but whether the officer had reasonable grounds to believe that a felony had been committed. Where the inquiry is only as to whether an offense has been committed by a. particular person, the exclamation of parties not connected with the perpetration of the offense is incompetent, because-not original, but hearsay evidence; but when the question is whether the party acted prudently, wisely, or in good faith, the information on which he acted, whether true or false, is oi'iginal evidence.
We see no error in the giving or refusing instructions.
J udgment affirmed.